UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6985



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VANNIS L. LIVERMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-95-151)


Submitted:   October 9, 2002             Decided:   December 16, 2002


Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vannis L. Liverman, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vannis L. Liverman seeks to appeal the district court’s order

construing his petition to correct the presentence report as a

successive motion filed under 28 U.S.C. § 2255 (2000) and denying

relief because he failed to obtain authorization from this court

pursuant to 28 U.S.C. § 2244 (2000).   We have reviewed the record

and conclude that Liverman has not made a substantial showing of

the denial of a constitutional right.      Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2